DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Embodiment 1 of Figures 22-36, Claims 1-8 and 10-14, in the reply filed on 10/25/2021 is acknowledged.

Claims 9 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jain (PN 5,821,168).
Jain discloses, as shown in Figures, a structure (68) comprising a first semiconductor die (inherently, the structure is a part of the die) comprises:

	first interconnect-level dielectric material layers (30) embedding first metal interconnect structures (28) that are electrically connected to the first semiconductor devices and overlie the first semiconductor devices;
	a layer stack of a first proximal dielectric diffusion barrier layer (48) and a first pad-and-via-level dielectric material layer (54,50,26) overlying the first interconnect-level dielectric material layers and embedding first integrated pad and via structures (74);
	first dielectric diffusion barrier portions (upper 56) embedded in the first pad-and-via-level dielectric material layer, wherein each of the first dielectric diffusion barrier portions contacts, and laterally surrounds, a pad portion of a respective one of the first integrated pad and via structures.

Regarding claim 2, Jain discloses each of the first dielectric diffusion barrier portions is vertically spaced from the first proximal dielectric diffusion barrier layer.

Regarding claim 3, Jain discloses the structure further comprising tubular dielectric diffusion barrier liners (lower 56) laterally surrounding a via portion of a respective one of the first integrated pad and via structures [see Figure 5].

Regarding claim 4, Jain discloses the tubular dielectric diffusion barrier liners do not contact, and are laterally spaced from, the first dielectric diffusion barrier portions [see Figure 5].


	the via portions of the first integrated pad and via structures contact horizontal surfaces of the subset of the first metal interconnect structures [see Figure 9].

Regarding claim 7, Jain discloses each of the first integrated pad and via structures comprises:
	a first bonding pad liner (58) comprising a metallic nitride material; and
	a copper containing first metallic pad fill material portion (74) embedded portion in the first bonding pad liner [see Figure 9].

Regarding claim 8, Jain discloses the first dielectric diffusion barrier portions are interconnected with each other through a first horizontally extending diffusion barrier portion (56) that overlies the first pad-and-via-level dielectric material layer; and
	top surfaces of the first integrated pad and via structures are located within a horizontal plane including a top surface of the firs horizontally extending diffusion barrier portion [see Figure 9].

Regarding claim 10, Jain discloses a first bonding pad liner (58) within each of the first integrated pad and via structures continuously extends from a top surface of a respective one of the first metal interconnect structures (28) to a horizontal plane including topmost surfaces of the first dielectric diffusion barrier portions (56), and directly contacts a horizontal surface of the 

Regarding claim 11, Jain discloses the first dielectric diffusion barrier portions comprise a dielectric material selected from silicon nitride, silicon oxynitride, or stack thereof (Col. 3, lines 25-35); and
	the first proximal dielectric diffusion barrier layer comprises a dielectric material selected from silicon nitride, silicon oxynitride, or silicon carbon nitride (Col. 3, lines 4-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2017/0025381) in view of Jain (PN 5,821,168).
Tsai et al. discloses, as shown in Figures, a structure (200,300A,300B) comprising a first semiconductor die (202,302,314) comprises:
	first semiconductor devices (210, [0022]) located over a first substrate (212);
	first interconnect-level dielectric material layers (no label, dielectric layers surrounding layer 236) embedding first metal interconnect structures (236) that are electrically connected to the first semiconductor devices and overlie the first semiconductor devices;

Tsai et al. does not disclose first dielectric diffusion barrier portions embedded in the first pad-and-via-level dielectric material layer, wherein each of the first dielectric diffusion barrier portions contacts, and laterally surrounds, a pad portion of a respective one of the first integrated pad and via structures.  However, Jain disclose a structure having first dielectric diffusion barrier portions (upper 56) embedded in the first pad-and-via-level dielectric material layer (54,50,26), wherein each of the first dielectric diffusion barrier portions contacts, and laterally surrounds, a pad portion of a respective one of the first integrated pad and via structures (74).  Note Figures of Jain.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the structure of Tsai et al. having first dielectric diffusion barrier portions embedded in the first pad-and-via-level dielectric material layer, wherein each of the first dielectric diffusion barrier portions contacts, and laterally surrounds, a pad portion of a respective one of the first integrated pad and via structures, such as taught by Jain in order to further improve the adhesion between the pad portion and the dielectric material layer and more resistant to electromigration.

Regarding claim 2, Tsai et al. and Jain disclose each of the first dielectric diffusion barrier portions is vertically spaced from the first proximal dielectric diffusion barrier layer.



Regarding claim 4, Tsai et al. and Jain disclose the tubular dielectric diffusion barrier liners do not contact, and are laterally spaced from, the first dielectric diffusion barrier portions [see Figure 5].

Regarding claim 5, Tsai et al. and Jain disclose the tubular dielectric diffusion barrier liners contact a sidewall of a respective opening in the first proximal dielectric diffusion barrier layer.

Regarding claim 6, Tsai et al. and Jain disclose the first proximal dielectric diffusion barrier layer contacts top surfaces of a subset of the first metal interconnect structures and a topmost surface of the first interconnect-level dielectric material layers; and
	the via portions of the first integrated pad and via structures contact horizontal surfaces of the subset of the first metal interconnect structures [see Figure 9].

Regarding claim 7, Tsai et al. and Jain disclose each of the first integrated pad and via structures comprises:
	a first bonding pad liner (58) comprising a metallic nitride material; and
	a copper containing first metallic pad fill material portion (74) embedded portion in the first bonding pad liner [see Figure 9].


	top surfaces of the first integrated pad and via structures are located within a horizontal plane including a top surface of the firs horizontally extending diffusion barrier portion [see Figure 9].

Regarding claim 10, Tsai et al. and Jain disclose a first bonding pad liner (58) within each of the first integrated pad and via structures continuously extends from a top surface of a respective one of the first metal interconnect structures (28) to a horizontal plane including topmost surfaces of the first dielectric diffusion barrier portions (56), and directly contacts a horizontal surface of the first pad-and-via-level dielectric material layer located within an area of an opening through a respective one of the first dielectric diffusion barrier portions.

Regarding claim 11, Tsai et al. and Jain disclose the first dielectric diffusion barrier portions comprise a dielectric material selected from silicon nitride, silicon oxynitride, or stack thereof (Col. 3, lines 25-35); and
	the first proximal dielectric diffusion barrier layer comprises a dielectric material selected from silicon nitride, silicon oxynitride, or silicon carbon nitride (Col. 3, lines 4-5).

Regarding claim 12, Tsai et al. and Jain disclose the structure further comprising a second semiconductor die (204,304,316) comprising:
	second semiconductor devices (1002) located over a second substrate (212);

	second bonding pads (240,240’) that are electrically connected to the second metal interconnect structures and bonded to a respective one of the first bonding pad and via structures  (238,238’) [Figures].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (US 2017/0025381) in view of Jain (PN 5,821,168) and further in view of Park (US 2020/0144242).
Tsai et al. and Jain disclose the claimed invention including the structure as explained in the above rejection.  Tsai et al. and Jain further disclose:
	each of the second bonding pads contacts, and is laterally surrounded by, a respective second dielectric diffusion barrier portion;
	the second dielectric diffusion barrier portions and the second bonding pads are embedded in a pad-level dielectric material layer; and
	the first pad-and-via-level dielectric material layer and the pad-level dielectric material layer do not contact each other and are vertical spaced from each other by at least one horizontally extending diffusion barrier portion that laterally connects the first dielectric diffusion barrier portions or laterally connects the second dielectric diffusion barrier portions.
Tsai et al. does not disclose the first semiconductor devices comprise either three-dimensional memory devices or driver circuit devices for the three-dimensional memory devices, and the second semiconductor devices comprise another one of the three-dimensional memory devices or driver circuit devices for the three-dimensional memory devices.  However, Park discloses a .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claim 14 is allowable over the references of record because none of these references disclose or can be combined to yield the claimed at least one edge seal structure comprising a respective subset of the first metal interconnect structures that provides a respective continuous barrier laterally surrounding the first semiconductor devices without any lateral .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.